 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 1 of 43

APPENDIX “I”

RULING: S.CT.
11/5/18

Case 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 2 of 43

Tl;e§upreme Tnuri uf 1112 §faie of Ynnisiana

STATE EX REL. RIGOBERTO F. VENTURA
NO. 2017~KH-Z458

VS.

STATE OF LOUISIANA

IN RE: Rigoberto F. Ventura; ~ Plaintiff; Applyinq For Supervisory
and/oz Romedial Writs, Parish of St. Tammany, 22nd Judicial District
Court Div. Gr No. 513715; to the Court of Appeal, First Circuit, No.
2017 KW 0839;

November 5, 2018

Denied.

BJJ
JLW
GGG
MRC
JDH
SJC

Supreme Court of Louisiana
November 5,2018

M%¢K`

Clerk of Court
epu
fy For the Court

 

 

Case 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 3 of 43

APPENDIX “J”

ORIGINAL BRIEF ON APPEAL
1 216/1 5

 

 

Cgse 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 4 of 43
Court of Appeal, F':rst Circuit

Order Number: 2015 10838 2015 KA 1784

Receivedi 12/'61'2015 10:11100 AM Coun of Appeal' Fjrst Ch-Cu§t

Paid: N°“e Filed: 1215;2015
Postmarked:
Received: 1216/201 5

FIRS'I` CIRCUIT COURT` OF APPEAL
OF THE

STATE OF LOUISIANA

DOCKET NUMBER 2015-KA-1784

STATE ()F LOUlSIANA
PLAlNT[FF~APPELLEE

VERSUS

RIGOBERTO FRAGMESIO VENTURA
DEFENDANT-APPELLANT

APPEAL FROM THE TWENTY-SECOND DISTRICT COURT
IN AND FOR THE PARISH Of ST.TAMMANY
STATE OF LOUISIANA, THE HONORABLE SCOTT GARDNER
PRESIDING IN NO. 513715 G

CRIMINAL APPEAL
ORIGINAL BRIEF ON BEHALF OF
DEFENDANT - APPELLANT
RIGOBERTO FRAGMESIO VENTURA

LOUISIANA APPELLATE PROJECT
BERTHA M. HILLMAN
222 North Vennont Street
Covington, Louisiana 70433
PHONE: (985) 209-2376
BAR NUMBER: 20861

COUNSEL FOR THE
DEFENDANT-APPELLANT

(A CONFIDENTIAL CRIMINAL MATTER)

 

 

Qase 2:18-cv-13127-BWA-|\/|BN Document 1-4 Filed 12/10/18 Page 5 of 43

TABLE OF CONTENTS
TABLE OF AUTHORlTIES ........................................... ii
JURISDICT!ON. ................................................... l
STA'I`EMENT OF THE CASE ......................................... 1-2
ASS[GNMENT OF ERROR ........................................... 2
ISSUE PRESENTED ................................................. 2
STATEMENT OF FACTS. ......................................... 2-3
SUMMARY OF THE ARGUMENT .................................... 3-5
ARGUMENT ..................................................... 5-9
CONCLUSION. . . . ................................................. 9
CERTIFICATE ...................................................... 10

APPENDIX
MINUTE ENTRY OF SENTENCING

 

Case 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 6 of 43

 

TABLE OF AUTHORIT{ES
MN_S.
Louisiana Constitution, Artic|e V, Section 10_ ............................ 1
STATUTES
Code ofCriminal Procedure Artic!e 712 ................................... 9
Code of Evidence Ar'tic1c 403 ........................................... 8
Codc cvaidcnce, Artick: 404 B. ...................................... 8
Code of Evidence, Article 412.2 ......................................... 7
Codc of Evidcncc, Articlc 493 ........................................... 6
Revised Statute 14:42. ............................................... 1
Reviscd Statute 14:43.1 ................................................. 1
§A_SE§
Statc v. Cartcr, 352 So. 2d 607 (19'17) ................................ 4, 7, 8
Statc v. Cast|cberry. 98-1388, p. 5 (La. 4/13/99), 758 So.2d 749, 755, cert. denied,
528 U.S. 893, 120 S. Ct. 220, 145 L. Ed. 2d 185 (1999) ...................... 8-9
State v. Christy, 593 So. 2d 1322, 1325 (La. App. lst Cir. 1991] ................ 5
State v. Davis, 92-1623(1_.3.5/23/94), 637 So. 2d 1012, 1019, cert.denied, U.S. , 115
S. Ct. 450, 130 L. Ed. 2d 359 ......................................... 5, 6
State v. Pn'eur, 271 So. 2d 126 (La. 1973) ................................. 7
State v. Strickland, 94-0025, p. 23 (La. 11/1196), 683 So. 2d 218, 229 ........... 9
State v. Washington, 386 So. 2d 1368, 1371 (La. 1980) ....................... 6

..ji..

 

Case 2:18-cv-13127-BWA-|\/|BN Document 1-4 Filed 12/10/18 Page 7 of 43

JURISDICTION
Jttrisdiction in this case vests in this I-Ionorable Court pursuant to the

provisions of the Lauisiana Constt'tution, Artz'cle V, Sectz`on 10.

STATEMENT ()F THE CASE

This is a criminal case resulting in a conviction, On Novcmbcr 15, 201 I, the
Grand Jury of St. Tammany Parish returned a true bill charging R.igoberto F. Ventura
with aggravated rape of G. L, in violation of LSA- R.S. 14:4'2 which allegedly
occurred between May 25, 2002, and May 25, 2006. On October 18, 2012, the state
amended thc bill of indictment to additionally charge Ventura with sexual battery of
H. W. where the victim is under the age of 13 in violation of LSA- R.S. 14:43.1 for
incidents which allegedly occurred between May 1, 201 1, and September 1, 2011.
Ventura pled not guilty to both charges (Rec,, pp. l, 4, 8, 36, 391-392). On the first
day of the trial the defense made oral motions for a continuance and a severance
because the state had provided additional discovery information on count two, sexual
battery, only two days earlier on a Friday afternoon for a trial which was set for the
following Monday. Thc court denied the motions (Rec., pp. 23, l65-171).

The matter was tried to ajury on June 22, 23 and 24, 2015. Thejury returned
verdicts of guilty as charged on both counts (Rec., pp. 142-143, 587). Mr. Ventura
filed a motion for post verdict judgment of acquittal and a motion for a new trial. The
court denied the motions (Rec., pp.33, 145, 147, 594). On count one, aggravated rape,
the court sentenced Mr. Ventura to life imprisonment at hard labor in the custody of
the Louisiana Departrnent of Public Safety and Corrections without the benefit of

parole, probation or suspension ot`sentence. On count two, sexual battery, the court

 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 8 of 43

sentenced Mr. Ventura to fifty years at hard labor in the custody of the Louisiana
Department oi` Public Safety and Corrcctions. The first twenty-five years are without
benefit ofparole, probation or suspension of sentence The sentences are consecutive
(Rec., pp. 34, 600-601 ). Mr. Ventura filed a motion to reconsider sentence which the
court denied (Rec., pp. 154-155).

This appeal timely follows

ASSIGNMENT OF ERROR: THE COURT ERRED IN DENYING MR.
VENTURA’S MOTION TO SEVER CHARGES OR IN 'I`HE ALTERNATIVE

DENY!NG I'IIS MOTION TO CONTINUE.

ISSUE PRESENTED: WHETHER THE COURT ERRED .IN DENYING MR.
VENTURA’S MOTION TO SEVER CHARGES OR IN THE ALTERNATIVE

DENYlNG HIS MOTION TO CONT|NUE?

STATEMENT OF` THE FAC'I`S

Slidell Policc Department Detective Brian Brown received a complaint on
August 8, 20l1, from Mrs. Lacayo informing him that her son, G. L. had made
allegations that Rigoberta Ventura had sexually abused him from 2002 to 2006. G.
L. made the disclosure while in a counseling session at a rehabilitation center where
he was being treated for substance abuse. When the sexual abuse allegedly occurred
Mr. Ventura was in a sexual relationship with G. L.’s grandmother who was
physically abusive to G. L. (Rec.. 457, 460, 463, 466). G. L. was released from the

rehabilitation center later that month and Detective Brown made an appointment with

-2_

 

Case 2:18-cv-13127-BWA-|\/|BN Document 1-4 Filed 12/10/18 Page 9 of 43

the Child Advocacy Center for an interview on August 30, 201 l. ln the interview G.
L. accused Mr. Ventura of` sexual abuse and later identified him in a photo lineup
(Rec., pp. 463, 469). Detective Brown arrested Mr. Ventura on September 9, 2011,
and charged him with aggravated rape. Detective Brown arrested Mr_ Ventura without
conducting further investigation or verifying any of the facts (Rec,, pp. 468- 47 0). G.
L. was nineteen years old at the time of the trial and was unable to identify Mr.
Ventura in court as the person who had abused him (Rcc., pp. 456, 486).

After hearing of G. L.`s allegations1 Amy Gray questioned her three children
to find out if they had been abuscd. Arny Gray lives in Texas and is the ex-wife of
Rigoberto Ventura’s brother, Giovanni Ventura, who is the father of Amy Gray’s
children All three of her children denied that Rigoberto had abused them (Rcc.,
pp.410,4|2). in February 2012, shortly after the children returned from visiting their
father in Louisiana, Ms. Gray again questioned her children regarding abuse. H_ G.
told her mother that Rigoberto had touched her inappropriater on two occasions,
once when she was in bed with Rigoberto and his wife and another time when she
was riding on a tractor with Rigoberto and her brother. These incidents allegedly
occurred in 201 l (Rec., pp.432-434). Ms. Gray called the sherift"s office in Texas and
Myra Domingue, a child forensic interviewer, conducted an interview ot`H. G. (Rec.,
pp.43 8). Ai`ter the interview Rigoberto was arrested and charged with sexual battery

ofl-l. G.

SUMMARY OF THE ARGUMENT
On the Friday afternoon before Monday’s trial the state informed the defense

of the existence of an Ofiice of Comrnunity Service (OCS) file in Texas on H. G. and

-3-

 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 10 of 43

a statement made by her mother to Texas police. On Monday before voire dire Mr.
Ventura moved to sever the trial and to go forward only with the charge against G.
L. The court denied the motion and then denied the motion for a one day continuance
to allow the defense to obtain this relevant evidence from Texas.

Mr. Ventura was forced to go to trial without relevant evidence that may have
been exculpatory and may have aided him in impeaching witnesses or proving that
H. G’s testimony was contaminated by conversations she overheard while visiting in
Louisiana two weeks before she accused Rigoberto of touching her inappropriately.
The testimony of l-l. G. bolstered the testimony of G. L. who was unable to identify
Rigoberto in court and whose trial testimony was inconsistent with pre-trial
statements If the matters had been severed, G. L.’s testimony would not have been
improperly bolstered .Since the likelihood that juries will make an improper inference
is high when evidence of other crimes is introduced, courts presume prejudice and
exclude evidence of other crimes unless that evidence can be admitted for some
substantial legitimate purpose 'i`he same dangers appear to exist when multiple
crimes are joined for trial and the same principal of prophy|axis are applicable Sta!e
v. Carter, 352 So. 2d 607 (1977).

Furtherrnore, Mr. Ventura was confounded in presenting separate defenses to
each count. In one cases, he may have wished to invoke his constitutional right to
remain silent, while in his defense to the other charge, he may have wished to take the
witness stand

In the alternative the court should have granted the motion to continue the trial
for one day to give Mr. Ventura the opportunity to obtained the OCS file and the

statement of H. G’s mother. Mr. Ventura received a life sentence lt was error forthe

-4.

 

Case 2:18-cv-13127-BWA-|\/|BN Document 1-4 Filed 12/10/18 Page 11 of 43

court to refuse to delay the trial for one day to give him the opportunity to obtain

relevant evidence to establish his innocense.

A_B_Q_UM

On the first day of trial before jury selection began the defense made a motion
for discovery sanctions against the state because the state provided them with a Texas
police report on Friday after business hours forthe trial which began on Monday. The
report is the result of an investigation into the allegations H. G. made against
Rigoberto Ventura. The report stated that there was an OCS file that was generated
in Texas that no one had seen and a recording of a statement Amy Gray, H. G.’s
mother, made to police. The defense also moved to sever the cases and move forward
with the trial against G. L. or for a continuance of one day to allow the defense the
opportunity to obtain this relevant evidence from Texas. The court denied all motions
(Rec., pp. 23, 165-171). It was error for the court to deny the motion to sever. ln the
alternativc. it was error for the court to deny a one day continuance

A motion for severance is addressed to the sound discretion of the trial court,
and its ruling should not be disturbed on appeal absent a showing of an abuse of
discretion State v. Chrr'sn), 593 Sr). 2d 1322, 1325 (La. App. list Cr'r. 1991). A
defendant in any case bears a heavy burden of proof when alleging prejudicial joinder
of offenses as grounds for a motion to sever. Factual, rather than conclusory.
allegations are required. Evidence of a crime other than the one charged, which may
not, for some reason, be admissible in a separate trial of that charge, does not prevent
the joinder and single trial of the charge of multiple crimes, if the joinder of the

crimes is otherwise permissible State v. Davr's, 92-]623 (La. 5/23/94), 637So. 2d

 

Case 2:18-cv-13127-BWA-|\/|BN Document 1-4 Filed 12/10/18 Page 12 of 43

1012, 1019, cert. denied, U.S. , 115 S. Ct. 450, 130 L. Ed. 2d 359. La.C.Cr.P. art.
493 provides that two or more offenses may bc charged in the same indictment or
information in a separate count for each offense if the offenses charged, whether
felonies or misdemeanors, are of the same or similar character or are based on the
same actor transaction or on two or more acts or transactions connected together or
constituting parts of a common scheme or plan; provided that the offenses joined
must be triable by the same mode oftrial." In determining whether offenses the state
has charged in the same indictment should be severed the trial court should consider
whether thc jury would be confused by the various charges; whether the jury would
be able to segregate the various charges and evidence; whether the defendant could
be confounded in presenting his various defenses; whether the crimes charged would
be used by the jury to infer a criminal disposition and finally, whether, especially
considering the nature of the charges, the charging of several crimes would make the
jury hostile." State v. Washr'ngrorr, 386 So. 2d 1368, 1371 (La. 1980).

Mr. Ventura was forced to go to trial without evidence that may have been
exculpatory and may have aided him in impeaching witnesses or proving that l-l. G’s
testimony was contaminated by conversations she overheard while visiting in
l.ouisiana two weeks before she accused Rigoberto of touching her inappropriately
Myra Domingue, the forensic interviewer who interviewed H. G., testified that
conversations H. G. had while visiting her father’s family could have been a source
Of contamination and that contamination can affect the reliability of what a child is
saying (Rec., p.447). H. G. testified that, when she and her brother and sister were
sleeping on a mattress on the floor in a one room efficiency house, Rigoberto

removed her from the mattress and placed her on a bed between him and his wife

 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 13 of 43

where he touched her inappropriately {Rec., pp. 13 l-l 32). lt is difficult to believe that
anyone would engage in sexual abuse in a room with three other people present,
particularly in a bed while his wife slept. The other instance of abuse also involves
incredible facts. H. G. testified that Rigoberto touched her when she was sitting on
his lap driving a tractor with her brother sitting on the seat next to them. Yet, thejury
did believe this testimony. The OCS tile and the taped interview that were not
disclosed to the defense may have contained impeachment evidence or evidence of
contamination The testimony of H. G. improperly bolstered the tcstimony of G. L.
who was unable to identify Rigoberto in court and whose trial testimony was
inconsistent with and contradictory to pre-trial statements If the matters had been
severed, G. L.’s testimony would not have been improperly bolstered

Furthermore, Mr. Ventura was confounded in presenting separate defenses to
each count. In one cases, he may have wished to invoke his constitutional right to
remain silent, while in his defense to the other charge, he may have wished to take the
witness stand.

Trying these counts together offered little in the way of judicial economy
because the cases involved different witnesses and different victims. Off`enscs which
have been joined solely because they are the same or similar character offenses are
not admissible “other crimcs" under State v. Prr'eur, 277 So. 2d 126 (La. 19 73) and
its progeny and should normally be severed upon motion of the accused or the state.
State v. Carter, 352 So. 2d 607 (1977). It is a principal of long standing in our law
that evidence of one crime is inadmissible to prove disposition to commit crime from
which thejury may infer that the defendant committed the crime charged. Evidence

of other crimes is admissible under Code ovaiderrceArticIe 412.2 to show evidence

_7_

 

Case 2:18-cv-13127-BWA-|\/|BN Document 1-4 Filed 12/10/18 Page 14 of 43

of similar crimes in sex offense cases, but this is subject to the balancing test of Code
of Evidence Artt'cle 403. The evidence must be more probative than prejudicial ln
this case it is not. Since the likelihood thatjurics will make an improper inference is
hight courts presume prejudice and exclude evidence of other crimes unless that
evidence can be admitted for some substantial legitimate purpose The same dangers
appear to exist when multiple crimes are joined for trial and the same principal of
prophylaxis arc applicable Statev. Carter, supra.

Evidenee tending to reveal an accused’s disposition to commit a crime,
although in a general sense relevant, is nonetheless excluded from trial unless it can
be shown that the evidence serves an independent legitimate purpose Where more
than one crime is offered to the jury because more than one crime has been charged
in the indictment, the evidence as to all crimes charged tends to culminate to prove
each, thus prejudicing the defendant in his right to a separate consideration of his
guilt or innocense on each charge The court erred in denying the defendant’s motion
to sever, and the matter should be remanded for separate trials. The evidence as to
each count would not be otherwise admissible in a separate trials either as res gestae
or admissible other crimes evidence introduced pursuant to Code of Criminal
Procedure Artr`cle 404 B .

ln the alternative the court should have granted the motion to continue the trial
for one day to give Mr. Ventura the opportunity to obtained the OCS file and the
statement of H. G`s mother. It was error for the court to refuse Mr, Ventura the
opportunity to Obtain such relevant evidence particularly since he was facing a life

sentence.

 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 15 of 43

The granting or denial of a motion for continuance rests within the sound
discretion of the trial eourt, and its ruling shall not be disturbed on appeal absent a
showing of a clear abuse of discretion La. C. Cr. P. art. 712,' State v. Castleberry,
98-1388,}7. 5 (La. 4/13/99), 758 So.Zd 749, 755, cert. denied, 528 U.S. 893, 120 S.
Cr. 220, 145 L. Ed. 2d 135 (1999), Whether refusal of a motion for continuance is
justified depends on the circumstances of the case. Genera|ly, the denial of a motion
for continuance is not reversible absent a showing of specific prejudice Srate v.
Strr'ckland, 94-0025, p. 23 (La. I 1/1/96), 683 .S'o. 2d 218, 229. Mr. Ventura was
prejudiced because he was denied access to evidence that may have exonerated him.
Mr. Ventura received a life sentence lt was error for the court to refuse to delay the
trial for one day to give him the opportunity to obtain evidence to establish his

innocense.

QQB.§_LU_SIQM
The court erred in denying the defendant’s motion to sever. The matter should
be remanded to the trial court for separate trials. ln the alternative the matter should
be remanded to allow Mr. Ventura the opportunity to obtain the relevant and
possibility exculpatory evidence from Texas and to present it to the jury in a new
trial.

Respectfully Submitted,

diana/a wasn

LOUISIANA APPELLATE PROJECT_

 

Bertha M. Hiilman Bar Roll #20861
410 St. Phillip Street

Thibodaux, Louisiana 70301

(985) 4465480

-9-

 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 16 of 43

CER'I`IF[CATE

l hereby certify that the foregoing original brief of appellant, has been served
upon Judge Scott Gardner; Assistant District Attorney, Matthew Caplan via E-mail
per his request and, and upon
Iv‘|r. Rigoberto Ventura DOC # 701404 at:
l_ouisiana State Penitentiary
Genera| De|ivery
Ango|a, LA 70712-9999
by depositing thc same in the U.S. mail, postage prepaid and properly addressed, on
thc 6"‘ day of Dcccmbcr, 2015.

Respectfully submitted

/§Mu.aJ-r LLZj/.W_.-
Bcrtha M. l-liilman # 20861

LOUISlANA APPELLATE PROJECT
222 North Vermont Street
Covington, LA 70433

(985) 209-2376

,10-

 

Case 2:18-cV-13127-BWA-l\/|BN Document 1-4 Filed 12/10/18 Page 17 of 43

Monday, July 13, 2015
COURT MET TH|S DAY PURSUANT TO ADJOURNMENT, PRESENT AND
PRESlD|NG HlS HONOR, SCO`|`l' GARDNER, JUDGE. DlVlSlON "G NiCK
NORIEA, JESSICA BREWSTER. JAY ADA|R, BRUCE DEAR|NG, MARTHA
ELL|OTT, ASS|STANT DlSTRlCT ATI'ORNEY'S, RODNEY J STRA|N, JR.,

SHER|FF AND MAL|SE PR[ETO, CLERK OF COURT. Richard Hunt. Elaiiirtand

Angel Kane, Court Reporler).

513715 STATE OF LOUlSlANA

VS

R|GOBERTO FRAG|V|ES!O VENTURA
The defendant being present in open Court attended by his Counsei, John Hogue
and Kevin Linder and this matter being on assignment for hearing ot motions and felony
sentencing The Court at this time ordered that the interpreter be swom, which was
done.
As to the Molion for Post Verdict Judgment of Acquittal, Nlotion for New Trial, the
matters were submitted to the Court. Whereupon Court denied said motions. at which
time the defense objected, which Court noted for the record.

Victim impact statements were read in open Court by Stephanie i_acayo and Arnie
Gray. Further, this matter being on assignment for felony sentencing. Court imposed
the following sentence:

RlGOBERTO FRAMES|O VENTURA, having previously been found guilty by
Jury of count 1, R.S. 14: 42, AGGRAVATED RAPE. Couri at this time sentenced him to
serve a period of life imprisonment at hard labor with the Department of Pub|ic Safety
and Corrections of the State of Louisianal without benefit of probation, parole or
suspension of sentence And count 2, R.S. 14: 43. 1 SEXUAL BATTERY, upon the
person of H.W. (DOB 10)J 11/ 02), where the victim is under the age of 13. Court at this

time sentences him to serve a period of hfty (50) years at hard lard labor with the

-11-

 

Case 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 18 of 43

33
Department of Pubiic Safety and Corrections of the State of Louisiana. First twenty -five
(25) years of sentence to be served without benefit of probation,paro|e or suspension of
sentence..

Said sentences to run consectutive with each other.

Further the defendant was given a copy of Notiflcation to Sex Offender at this
tirne.

Court ordered the defendant be given credit for time served. And further advised
him under the Provisions of Artic|e 930. B of the Code of Criminai Procedure he has a
period of two (2) years to tile for post- conviction relief.

The defense counsel at this time filed a Motion to Reconsider Sentence, which
was submitted and Court denied. The defense objected. at which time the Court noted
objection for the record. Further, the defense counsel filed a Motion for Appeal and
Desigination of Recorcl, which was granted and setting a return date 75 days from
today.

Court at this time ordered the defendant be remanded to the custody of the sheriffl

COURT ADJOURNED S|NE D|E MINUTES READ AND APPROVED

M|NUTE CLERK l Eiieen Chateliier JUDGE D|V|S|ON G SG

_]2-

 

Case 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 19 of 43

APPENDIX “K”

RULING ON APPEAL
4/15/16

 

~ Case 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 20 of 43

STATE OF LOUIS]ANA
COURT OF APPEAL
FIRST CIRCUIT

NO. 2015 KA1784

STATE OF LOUISlANA
VERSUS

RIGOBERTO FRAGMESIO vENTURA

fudglnent Rendered: APR 1 5 lois

lill***

On A.ppeal from the
22nd ]udic'lal District Court,
q Pa.rish of St. Tarnmany, State of Louisia.na

Trial Court No. 513,715

The Honorable Scott Gardner, lodge Presiding

*****

arron L. Montgomery Attomeys for PlaintiH`/Appellee,
Diso'ict Attomey State of louisiana
Matthew Caplan
Assistant District Attomey
Covington, Louisiana
Bertha M. Hillman Attorney for Defendant/Appellant,
Covington, Louisiana Rigobetto Fragmesio Ventura

* ll $ # *

BEFORE: PETTIGREW, HIGGIN`BOTHAM AND CR.AIN, .TJ.

 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 21 of 43

CRA.lN, J.

A grand jury indicted the defendant, Rigoberto Fragmesio Ventura, for the
aggravated rape of G.L.1 See La. R.S. 14:42. The state later_ amended the _
indictment to charge the defendant with sexual battery of H.W. (who, by the time
of trial was known as “H.G."), a victim under the age of thirteen See La. R.S.
14:43.1. The defendant pled not guilty, was tried by a jury, and was convicted as
charged on both counts. The defendant was sentenced to life imprisonment at hard
labor without benefit of parole, probation or suspension of sentence for the
aggravated rape conviction, and to Hfty years imprisonment at hard labor with
twenty~live years of the sentence to be served without benefit of parole, probation
or suspension of sentence for the sexual battery conviction, with the sentences
ordered to run consecutively The defendant now appeals, contending that the
offenses should have been severed for trial, or alternativety, that the trial should
have been continued We affirm the convictions and sentences

FACTS

At trial, nineteen-year-oid G.L. testified that when he was between the ages
of six and ten years old, the defendant sexually abused him approximately fifteen
times. Specifically, G.L. and the defendant performed oral sex on each other. The
abuse took place at G.L.’s grandmother’s house in Slidell. G.L. disclosed the
abuse years later during counselingl

Atter learning of G.L.’s accusations against the defendant, H.G.’s mother
questioned her children about whether anything had happened to thcm. H.G.’s
mother was divorced from H.G.’s father, the defendant’s brother, but the children,

who lived with their mother in Texas, visited with their father and saw the

The victims are referred to by their initials See La. R.S. 46:1844(W).
2 .

L

 

_`_(_;ase 2:18-CV-13127-.BWA-I\/|BN Do.Cument 1-4 Filed 12/10/18 Page 22 of 43

defendant during the summers H.G. disclosed that the defendant had
inappropriater touched her during one of those visits. At trial, twelve-year old
H.G. testified that the defendant touched her vagina on two occasions while she
visited his home in Bush, during the summer of2011.
DISCUSSION

Prior to the start of the defendant’s Monday trial, the defense made an oral
motion for discovery sanctions, seeking to exclude any information learned from
any investigation of the sexual battery of H.G that was conducted in Texas, the
state where H.G. was living at the time she disclosed the abuse The defense
contended that it was only on the previous Friday that the state provided it with a
Texas police report that referenced statements by H.G.'s mother and a Texas
Office of Community Services (OCS) case tile on H.G. The defense asked that
any information obtained i_n Texas be excluded based on the state’s late disclosure
of the evidence.

The state opposed the motion, arguing that it provided the defense with open
tile discovery, that the defense had only requested the Texas police report a week

. prior to trial, and that the state obtained the report on Friday and promptly turned it

over to the defense The state further argued that the forensic interview of H.G.
that was conducted in Texas had been turned over to the defense as part of open
tile discovery The state contended that it was unaware of any Texas OCS records
prior to receiving the police report, therefore none had been sought or located

The defense, the state, and the trial court then engaged in a discussion about
the appropriate course of‘action. The defense again asked that the state not be
allowed to use the evidenee, and in the event that was not satisfactory to the trial

court, asked that it consider severing the counts “so that the Texas count has no l

 

r,_(;g_$g 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 23 of 43

ll
§
11
lt
l

1 bearing on the Louisiana count.” And if that was not satisfactory, the defense
1 requested a one-day delay of the trial. When the trial court asked the reason for the
proposed delay, the defense answered that it was to “assimilate the newfound
1 information into [their] case," and indicated that during that time they may be able '
z to obtain H.G.’s mother’s recorded statement
, Considering the assertions of the defense and state, the trial court denied the
1 request for sanetions, as well as the request for severance The trial court indicated
that they would only be conducting voir dire that day, and on the following day
they would see whether the evidence had been obtained The trial court stated it
was effectively granting a recess of one day, but was denying the motion to
continue the trial. Later that day, the state informed the court that it had obtained
the statement made by H.G.’s mother and was in the process of providing it to the
defense The state aiso stated it had confirmed that Texas OCS had only “taken
down a referral and sent the information to Louisiana” and that Louisiana’s OCS
had no complaints or investigations on Ele. The defense then indicated it was
satisfied with the discovery.
Now, on appeal, the defendant asserts that the trial court erred denying the
l motion to sever, arguing that he was forced to go to trial without evidence that may
f have been exculpatory and may have aided him in impeaching witnesses or
undermining the credibility of H.G.’s testimony. However, at trial, the state
indicated it provided the defense with the statement by H.G.’s mother, and the

defense indicated that it was satisfied with the discovery provided The defendant

further complains about a missing OCS iile, but that issue was also resolved at
trial, with the state confirming that there was no Texas OCS file, and the defendant

indicating it was satisfied with the discovery provided. The trial court did not t

4

 

 

.' CaS€ 2218-CV-13127-BWA-|\/|BN DOCUment 1-4 Filed lZ/lO/J=S_Fl&ge-Z-¢Qi-Al-S_

abuse its discretion in denying the motion to sever based on these evidentiary
issues. Cf State v. Allen, 95-1515 {La. App. l Cir. 6/28/96), 677 So. 2d 709, 713,
writ denied, 9?-0025 (La. 10/3/97), 701 So. 2d 192 (a motion for_severance is
addressed to the sound discretion of the trial court and its ruling should not be 1
disturbed on appeal absent a showing of an abuse of discretion).

Additionaily, for the first time on appeal the defendant complains that the
counts should have been severed because he was “eonfounded in presenting
separate defenses to each count" and further, that he may have wished to invoke
his constitutional right to remain silent as to one count, but testify as to the other.
He further argues that evidence as to each count would not be otherwise admissible
in separate trials.

ln order to preserve the right to appellate review of an alleged trial court
error, a party must state an objection contemporaneously with the occurrence of the
alleged error, as well as the grounds for the objection La Code Cn'm. Pro. art.
841A. A new basis for an objection may not he raised for the first time on appeal.
The purpose behind the contemporaneous objection rule is to put the trial judge on

1 notice of an alleged irregularity so that he may cure the problem. It is also
l intended to prevent the defendant from gambling for a favorable verdict and then

resorting to appeal on errors that might easily have been corrected by an objection

State v. Jahnson, 15-0513, (2015WL9434781) {La. App. l Cir. 12/23/15), __ So.

3d__, __.
In arguing the motion to sever to the trial court, the defendant did not raise

l objections regarding the joinder of the offenses His only arguments were based
on the evidentiary issues addressed herein. Since the defendant did not raise

objections to the joinder of the oifenses, they were not preserved for review and we

5

 

 

 

l_.' Case 2:18-cV-13127-BWA-I\/|BN Document1-4 Filed 1…

do not consider them. Cf. La. Code Crim. Pro. art 841A; State v. Johnson, m So.
3d at _____

Alternatively, the defendant contends that he should have been granted a
one-day continuance to obtain the OCS file and the statement of H.G.’s mother.2 '
We reiterate that the record reflects that the statement was provided, the defense
was informed that there was no OCS lile, and the defense thereafter indicated it
was satisned with the discovery provided Further, as_ the trial court noted, the
trial’s presentation of evidence did not': begin until the day after the motion was
madc. And when trial began the next day, the defenth did not urge any further
objection Accordingly, the trial court did not abuse its discretion in denying the
motion to continue. Cf State v. Srricicland, 94-0025 (La. 11/1/96), 683 So. 2d 218,
229 (“The decision whether to grant or refuse a motion for a continuance rests
within the sound discretion of the trial judge and a reviewing court will not disturb
such a determination absent a clear abuse of discretion.").

The defendant’s arguments are without merit

coNvICrIoNs Ai~n) sENTaNcEs AFF[RMED.

 

2 We recognize that the motion to continue was neither made in writing, nor filed at least

seven days prior to the commencement oftrial as required by Louisiana Code of Crimina]
Pmcedure article 707. However, an exception to that requirement has been reoomi.zed when the
grounds alleged for the continuance arose unexpectedly such that the defense does not have an
opportunity to prepare the writtenmotion, and where the record reflects that the trial judge was .
aware of the ground upon which the motion was based and ruled thereon See State v. Simpsan,
403 So. 2d 1214, 1215 n.2 (La. 1981];&211‘€ v. Brown, 95-0755 (La. App. l Cir. 6123!96), 677
so. 2d 1057, 1062. _

6

 

Case 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 26 of 43

APPENDIX “L”

W'Rl'I` OF CERTIORARI
LA. S.CT.

Ca;se 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 27 of 43

`£N 'I`l-IE
Sl l'PRENlE COURT
S'I`A‘I`E OF LOUISIANA

NO:

STATE OF IDUISIANA,
Pat£!ioner,

Versl)s

RIGOBERTO F. VENIURA,
Re.sporxfem.

ON Al’Pl_.lCA'l`lON FOR CERT[ORARI AND/OR SUPERV lSOR.Y \VRITS
OF REVIE`W' FROM 'I`HE COURT OF APPFAL, FIRST CIRCUI'I`, NO.
2016-¥(-02!6, PE`ITIGRE\N, HIGG]NBOTHAM, CRAIN, JJ. AFFIRMTNG
D[RECT APPEAL FROM 22’“’ JUDICIAL DISTRICT COURT. PARISH
C)F ST. TA MMANY, NO. 513,'?15, THE HONORABLE SCO'I'I` GARDNER.
DIS`I`R IC'I` .]'UDGE.

ON BEHALF OF
Rjgoberlo F. Ventura1 Pro Sc

Respedfully submitted

Rigoberto F. Ventura
D.O.C. #701404, Wa!nut 3
Louisiana S|ate Penitentia:y
An;_?,c»la1 Louisiana 70712

Case 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 28 of 43

SUPREME COURT OF LOUISIANA
WRI'I`APPLICA'I'ION F'ILING SI-L`EE'I`

No.

'l"U lll'l l`{_JMPI,l?.'[`lil) H‘r' L`L)U`NSEL or PRO SE Lm GAN'I` HLINGAPPLICAT.ION

'H'l'l.E
Applicant'. Ri_o,oberto Ventura #70|404
Have there been any other filings in this

RIGOBERTO VENTURA Coun in this matter'? [ ]Yes [X] No

V.‘~l. Are you seeking a Slay Order'? No
Priorily Ti'eamlent’-.’ No

STATE OP`l.Ol;ISlANA Ifso you MUST canplele & atlach a
Priority Form

LEAD COUNSEL PRO SE LITlGAN'i' INFORMATION

APPL}<:`ANT. RF.SPONT)ENT: §Late of Loui§i_:g_i;¢;”_

Nznncf ng$)_|.!ir’_llll_‘v’§llll_l'_‘r\_ Nume: WL[e;] L, [\J_Ioglgomgy Disgjcl Allomey

Ad<’¢'ess; £illlliilfl_,_l¢l{aluiull__.______ Add`ess: _,h.lelj.c§ Qellleri 291 Nodh Co.lllmb.i§;§_l_-

dow L_oiils_iena?§ll;_ __ §o!ingeon_houiaiann?w§ 3
Pllonc. §f§l_r___ Ba.r l{oll No. _I§J_L.L____ Phone:_T_ Bar Roll No. ___

Plending being liled: [X] ln Proper l’erson, [X] [n Fom\a Panperis Attach a list ol` additional
cnun.~‘elfpro se litigants, their addresses, phone numbers and the parties they represenl.

TYPE OF PLEADING
[ ] l.'ivil, [X] Criminal, [ ] Bar, [ ] Civil Juvenile, [ ] Criminnj .luvenile, [ ] Ollle.r

ADMINIS'I'RA'I`[VE OR MUNICIPAL C(.)URT INFORMA'I`ION
'I`ribuna.l/C'ourl: Docket No. __ ___
_Iudgo/Commi§ioner/Hearing Ol`l'icer: Ruling Daie:

DISTRICT COUR`[` INFORMATION
Pnrieh and indiciaj Dislrict Court: _S_LJMLD farmth ,!ud]`cigl 1)§§_1;;1d §§glg_i_ Filing ride
lodge and Seclion: l_lo_nl_§_c_og Qa.[dnerlg§dge Dale ofRuling/Judgment:

 

APPEL]_ATE COURT INFORMA'I`ION

 

 

Circnil: Firsx Filing Dale: ?/ 2015 Dockel N0.2015 KA 1784 Action.' donnell
Applicant in A.ppellale Court: Bigob_r;[to yelling 379 i40_4 Ruling Dale: Apg`l l,§, 2016
Panel of]udges: Eetligr§;w, .Higg`|gbgth:gn, §11§] Cgin, ll En Banc: []

REHEARING lNFORMA'l`ION
Applicnnf: _____ Filing Dsie: Aclion on Rehearing: __q_____
Ruling Dale; __r__,__u_,__ r__k%Pa.nel of`Judges; En Banc: f ]

PRESENT S'I`A'I`US

{ ] Pro-'l`rial, Hearingf[`ria.l Schedule Dale: , [ ]Tria.l in lh‘ogress, [X] Poat Trial

le there a stay now in el]`eot? No_ Ha.s this pleading been filed simultmeoualy in any other court?
ha lfso, explain briefly

 

VERIFICAT}ON
Icerlif`y lhal the drove infonnalion and all ofthe inform dion contained in this applicdion is ime
and correa lo the best of my knowledge and thz! all relevant plealinga and rulings, as required
by Suprenw Court Rule X, an'- attached to this filing. I further certify did a copyl of this
application has been mailed or delivered to the appropriate cum of appeal (ifrequired), to the
respondent judge in the cue of a remedial wri|, and lo all other counsel and unrepresented
partles.

SIGNATURE

 

Case 2:18-cv-13127-BWA-|\/|BN Document 1-4 Filed 12/10/18 Page 29 of 43

Table of Contents

A.PPLICAI'ION F()R l.` F.R'I'lOlLAR] ANDIOR SUPERVISORY WR.I l"$l
STATEMENT OFJURISDIC'HON.... . ...................... l
S'I`ATFMENT OF }"`Al.`TS ............................
f'lnim l ........................................................................................................... .........................
l`_'laim l
C|aim 3
.JO[NDER. ........... , ....................................................
l_ ONCLUS[ON...

(` E R'I'IFI( ATE GF SLRVIL E AND V l:,lUFIL,ATlON OF WRITS

    
 

 

 

 

Case 2:18-cv-13127-BWA-|\/|BN Document 1-4 Filed 12/10/18 Page 30 of 43

'I`A BLE OF AUTHORITIFS

(",ONS'I`ITU'I`[ON
U.S_l`_`_A. I‘ourlh
U.S.C.A. Sixlh ...................................................
U.S_C_A. bourleenlh
LSA-Conal Arl 1 §2
LSA-Conet Art. l §16....
ISA-(' onst Ar'n'clc 5 § 5()‘\): ...........

ISA- (.`.onst An. l § 13...
LSA-C`unsl. Arl.. l,§ 16.,....

   

».-»

w__w_
o`q~.§-»»-H.

 

w _N§

(_`.0de11

l.a R\lles of(`oun R111e10
111 as_ 46;1344(w1___..__..._____
l.a R.S. 14;42 ..................
L:L R.S. 14:43.1 ................
La. C Cr.P. Arl. 716-723. ....................

l.,SA-("._(Tr.l“.M‘ 704 ...........................

   
 

oo".\`-..\i~.»J--`»-}-._

Cases Cited

United Slales v. Uplain 5311"`.2¢11281(51h Cir. 1981)_..,

United Sln.tes ex rel. Martinez v Thomae, 526 F.Zd 750 755(211¢1 Cir 1975)
Unga.: \.. Sara.{'lte 376 U S. 575, 539, 34 S.Cl.841,849,11L.Ed 211 921 (1964). ....................................
Stale v Boowell, 406 So 2d 213 (1.11.1981}.. ..
Stnle v. Rigoherlo Fmgmesin Ventura., No 2015 KA 1784 .......

Slale v Fwd1101111,446 So. 2d 729, 738 (La. 1984) ...................
Staie v. Willisns, 448 30.2<1659 665 (La 1984)... . _
Smilh v. Phillips, 455 U. S. 209, 219, 102 S. Ct 940,947,71L.Ed.2d 78 (1982) ................
Sta£e v.Kemp, 82330.211 540 546 (La 10115/02).... ..... ..................
Stale v. Garrick 332 So. 2d 1110 (L&A.pp. 3 Cir.12111/2002) .........
Mun'ay v. Czrrie, 477 U. S. 478, 106 S. Cl 2646 91L.E112d 397 (1986) .......

Godfrey v Kemp, 836[".2111557,1569(11111 Cir. 1988)....
Lewis v. Lane 832 F. 2d 1446 1457(7111 Cir.1937l .................................................................................
Staie v Allen, 95- 1515 (Le.App. 1 Cir 6128."96), 677 So. 2d 709 713, wn't denied, 97- 0025 (La.
105797). 701 So. 2d 192... ... .... ..
Slale v. Bl'owll, 95- 0755 (LB.App. 1 Cir 6/28/96} 677 So.2(11057 1062-.‘..
State v Slrickland, 94~0025 (La 11/1[96), 683 So. 2d 218, 229..
Uniled Sta£es v. Upta.in, 531 F.Zd 1281 (Sth Cir. 1981) ............................................................................
United Sta.les ex rel. M.e:rtinez v. Thomas, 526 F.ld 750, 755 {an Cir. 1975). .........
Ungar v. Sam.f'lte. 376 U. S. 575 589 84 S. Ct 341 849,11L Ed. 2d 921 (196-4) .....
Stale v. Vzmderpool, 493 30 211 574, 575 (Lal986) ....................................................
Southem Cenlral Bell Telephone Co. v. LouisianaPublic Service Commieaion 594 So. 2d 357 (La
1992} .........................................................................................................................................................
Slnio v. Willians, 389 So. 2d 1328(158.198(]),...

Sta.le v l ‘.ondley 2005 WL 1278090 (La.App 5 Cir. 5)'31/05)
Staie v. Ced'ington, 98- 253 (La App Sth Cir 121'16!98), 725 So. 2d 565 wrii denied 99-0190 (La.
6/4/99), writ denied 99- 0431 {La. 6.’25)'99)1.... . .. .. ..
Stato v. Vale 650 50 211 379.93-895,93-972,(1.&Pipp 5 Cir. 1131/951
Simmonev Slde, 8155..W2d426 (Mo. 19911.. .
Stare v.Johnaon,15-0513,(2015WL9434781)(La.App.1(`11' 12/23!15), So 3d ,__ ................ 7
State v. Malinda 663 30 2d 382 (La. App. Slh Cir. 1995) ......................................................................... 8

‘J|\.Il!.l$

 
  
  

 

w`~'wi--Ln

N

 

blum

b

 

O\;{)\LA\J'I

  

i:r"o~'c~

l.JL.\c:-»

L.zl.a`~o

. CaS€ 2218-CV-13127-BWA-|\/|BN DOCUment 1-4 Filed 12/10/18

IN THE
SUPREME COURT
STA'I`E OF LOUISIANA

Dockel No.: _

State ex re|., RIGOBERTG F. VENTURA,
Petitioner
Versus

Bur| CAIN, Warden
Louisiana State Penilentiary
Respondent

May it. P!easc the Court:

Page 31 of 43

R,igoberto F\ Ventura #701404, the petitioner herein, moves this Honorable Court for

leave to proceed with this action in forma pauperis.

In support thereof, the court may lake judicial notice that petitioner has been declared

indigent in the 22“" Judicia] District Courl, and allowed to proceed in the First Circuit Cuurl of

appeal as a pauper.

S/

Rigoberto F. Venmra 1=¢701404_l

iii

 

- Case 2:18-cV-13127-BWA-I\/|BN Document1-4 Filed 12/10/18 Page 32 of 43

WHY THIS (`.ASE 18 APPROPR}ATE FOR REVIEW
RULE X SECTION l(a) S'IATEMENT

'I'ne foltowing consideration under Rule X Section i(a) is applicable as to, Why this case
is appropriate i`or review. '[he Court of A.ppeal has decided_. or sanctioned a lower courts
decision of`, a Significant issue ofla'W which has not been, but dioulcl be, resolved by this court.
Petitioner siggest, that review in the lower courts amounted to an erroneous interpretation’s or
application ot` the Constitution or Laws of the United States and the State of Louisiana. The
i,iower Court Was in error denying Po§ Conviction Relief.

Relator respectfully suggest this court should exercise its authority under Rule X to
review the April 15, 2016, Court of Appeal, affirming direct appeal, for several reasons:

The defendant appealed contending that the oB`erises should have been severed for trial,
or alternatively that the trial should have been continued

l. 'l'he court erred failing to suppress based on the state's late disclosure of the evidence

2. The trial court erred denying the motion to sever, forcing defendant to go to trial without evidence
that may have been exculpatory and may have aided him in impeaching witnesses or undermining the
credibility ot`H_G.'s testim ony.

3_ The court of appeal erred applying the contemporaneous objection rule to petitioners
claim that the counts should have been severed because defendant was "confounded in
presenting separate defenses to each count” and further, that he may have wished to invoke his
constitutional right to remain silent as to one count1 but testify as to the other.

ln United States v. Uptain, 531 F.Zd 1281 (5th Cir` 1981), the Fifth Circuit felt a need to
reiterate that a “scheduled" trial date should never become such an overarching end that it
results in the erosion of the defendants right to a fair trial. It` forcing a defendant to an early
trial date substantially impairs his ability to effectivety present evidence to rebut the
proseaitinn's case or to e)q)editiousness is far more detrimental to our common purpose in the
criminaljustice system than the delay of a few days or weeks that may be sought Id. at 1291

Even in a non-capital prosecution “a myopic insistence upon expeditionene$ in the face
of a justifiable reques. for delay can render the right to defense with counsel an empty
formality.” United States ex rel. M.artinez v. 'I`homas, 526 F.Zd 750, ?55 (an Cir. 1975)
(quoting Ungar vi Sarat'ite, 376 U.S. 575, 589, 84 S.Ct. 841, 849, 11 L.Ed.Zd 921 (1964)).

The plain error rule is a rule that affects mb$antial rightsl and it may be considered on
appeal though not raised in trial court if manifest injustice cr miscarriage of justice has
resulted lt is invoked on a case by case basis, but there must be sound, substantial
manifestation a strong, clear stowing, that injustice or miscarriage of justice will resin ti` the
rule is not invoked For there to be “p|ain error” warranting reversal absent objection, there
must be legal impropriety affecting defmdants rights sufficiently grievous to justify notice by
reviewing court and to convince it that, of itself, en'or possessed clear capacity in bring about
unjust results Doctrinc which encompasses those errors which are obvious and highly
prejudiciai, which affect the substantial rights of the accused, and which, if uncorrected, would
be an affront to the integrity and reputation of judicial proceedings State v. Boowell, 406 So.?.d
213 (La.tQSI).

. Case 2:18-cv-13127-BWA-I\/|BN Document1-4 Filed 12/10/18

IN THE
SUPREME COUR'I'
S'I`ATE OF LOUISIANA
RIGOBERTO F. VENTURA, Pel.tt.ioner DOCKE'!` NO.:

V ERSUS FILED:

 

N. Burl CA IN. Warden,

 

State of louisiana, Respondent DEPU'I`Y CLERK OF COURT

APPL]C A'HON FOR CER'I`IORARI A§\lD/OR SUPERVISORY WRITS OF
REVIE\V ON D[RECT APPKAL

NOW I'NTO COURT COMFB Petitioner, Rigol)erto F. Ventura, pro se, who
moves this court pursuant to the Fourth, Fitth, Sixth, and Fourteenth Amendments to the
U.S. Constitution, and LSA-Const. Art. l, §§ 2 & 16. Petitioner herein adopts and
incorporates ali prior pleadings the original appeal brief by counsei filed in the court of
appeai.

SIA'I`EMENT OF JURISDICT{ON

Jurisdiction of this Henorable Court arises by virtue of LSA-Const. Artlc}e 5 §

S(A) of the Louisiana Constitntion of 1974. And La. Rules of Court Rule 10.
S'I`A'I'EMEN'l` OF 'I`HE CASE

A grand jury indicted the defendant, Rigcberto Fragmesio Ventura, for the
aggravated rape of G.L.l See La. R_S. 14:42_ The state later amended the indictment to
charge defeth with sexual battery of H.W. (who, by the time of trial was known as
“H_G.”, a victim linder the age of thirteen. See La_ R.S. 14:43.1. The defendant pled not
guilty, was tried by a _jury, and was convicted as chaiged on both counts The defendant
was sentenced to life imprisonment at hard labor without benefit of parolc, probation or
suspension of sentence for the aggravated rape conviction, and to fifty years
imprisonment at hard labor with twenty-five years of the sentence to be served without
benefit of parole, probatim or suspension of sentence for the sexual battery conviction,
with the sentence ordered to run consecutively 'lhe defendant appealed contending that
the offenses should have been severed for trial, or alternatively, that the trial should have
been continued 'Ihe court of appeal, First Circuit affirmed the convictions and sentences
on April 15, 2016, Stale v. R.igoberto Fragrr:esio Ventura, No. 2015 KA17S4. (App. A).

S'I`ATEMEN'I` OF FAC'IS

At trial, nineteen-year-old G.L. testified th:i when he was between the ages of six and ten

1 The victims are referred toby their initiate Secl,a. R.S. 46;1844(W)

1

Page 33 of 43

. Case 2:18-cv-13127-BWA-I\/|BN Document1-4 Filed 12/10/18 Page 34 ot 43

years old, the defendant sexually abused him approximately fifteen times. Specifically, G.L. and
the defendant performed oral sex on each other. The abuse took place at G.L.'s grandmother's
house in Slidell. G.L. disclosed the abuse years later during counseling

Atter leaming of G.Li's accusations against the defendant, HG.’s mother questioned her
children about whether anything had happened to themi H.G.'s mother was divorced from I'LG.'s
falher, the defendmit's brother, but the childrenl who lived with their mother in Texas, visited
with their father and saw the defendant during the summers H.G. disclosed that the defendant
had inappropiately touched her during one ofthose visits At trial, twelve-year old H.G. testified
that the defendant touched her vagina on two occasions while she visited his home in anh,
during the summer of 2011.

CLAIMS

1. 'Iile court erred failing to suppress based on the state’s late disclosure of the
evidence

?.. 'l`he trial court erred denying the motion to sever, forcing defendant to go to
trial without evidence that may have been exculpatory and may have aided him in
impeaching witnesses or undermining the credibility of H.G.'s testimony, and
alternatively erred denying his motion for a continuance

3. The court of appeal erred applying the contemporaneous objection rule to
petitioners claim that the counts should have been severed because defendant was
“conf`ounded in presenting separate defenses to each count” and flcrfher, thai he
may have wished to invoke his constitutional right to remain silent as to one
count, but tenify as to the other.

Clatm l
The court erred failing to suppress based on the state's late disclosure of the
evidence, in violation ot' the U.S.C.A. Fifth, Sixth. and Fourteenth Amendments
andLSA-Conlt. Art'.. l, §§ 2, 13 & 16.

The prosecution must make timely discloon'e of favorable evidence to provide the

defense with an adequate opportunity to present the material effectively State v.

Pmdholm 446 So.2d ?29, 738 (La. 1984). The late disclosure, aswell as non-disclomre

 

of exculpatory evidence may deprive the defendant of a fair trial. State v. William§ 448
Sold 659, 665 (La, 1984). ln fact, the touchstone of Due Proce$ analysis is the fairness
of the trial. The aim is not punishment of society, but avoidance of an unfair trial to the
accused Smith v. Phillips, 455 U.S. 209, 219, 102 S_Ct. 940, 947, 71 L.Ed.Zd 78 (1982)',
State v. Ken_ip, 828 So.2d 540, 546 (La. 10/15/02).

ln State v. Garricli, 832 So.Zd 1110 (La.App. 3 Cir. 12'11!2002), the court held

that La. C.Cr.P. Art. 716-723 provide specific niles governing discovery by a dcferidant.

- Cas~e 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 35 of 43

Wliilc those rules may be modified by an express agreement between the State and a
defendant; and open tile discovery is a commendable modification . . . when the litigants
choose to modify the discovery process and enter into an open tile discovery agreemcut,
it must be fully complied with in good faith. Failure of l`u||, good faith compliance
carmot bc looked upon as harmless en'or, where the failure relates to n Due Proces.s
vioiation ---- such as a failure to divulge exculpatory evidence And, when a witness’s
statement contains favorable evidence, for purposes of B_ra_dy and we the rule ot` La.
C.(`.r.P. Art. 723 must give way.

'I`he state failed to turn over the files until the day of trial. Stricl<lcr v. Green, 527
U.S. 263, 283,11. 23, 119 S.Ct, 1936, 1949,14¢1 L.Ed.ld 286 (1999).

The prosecutor was charged with knowledge available to all of the members of the
investigative team, Slricl<lcr v. Green__ 527 U.S. 263, 281-283, n. 23, 119 S.Ct. 1936,
1948-1949, 1414 L.Ed.Zd 286 (1999), and he had the duty to “malce timely disclosure of
the favorable evidence to provide the defense with adequate opportunity to present the
motorist effectively in its case.” State v. Kemp, 00~2228, p.7 (La.lUfl§/OZ), 828 So.2d
540, 545 in Kemp the court vacated the defendants second degree murder conviction
where “Lhe Slate’s failure to provide timely disclosure of the witneo:’s statement
impacted the fundamental fairness of the proceedings leading to defendant’s conviction
Id. Late disclosure as well as nondisclosure of exculpatory evidence may deprive the
defendant of s hair triat.

The prosecution knew or should have known las they were prosecuting the
charges] of this evidenoe, and it was material to guilt or punishment in United States v.
Co_oks, 52 F.3d 101, 103 (5th Cir. 1995), the court relied on United Statcs Supreme Court
precedent, holding eti`ective crow examination of witness’ bias, prejudice, or motive for
testifying was the right of the scm scd.

Claim 2.
The defendant contends that the offenses should have been severed for lriul. or
atternatlvely, that the trial should have been contlnued, |n violation of the U.S.C.A.
Fii'th, Sixth, and Fourteenth Amendmenta and LSA-Const. Art. 1, §§ 2, 13 & 16

Pricl‘ to the start of the defendant’s Monday trial, the defense made nn oral motion for

 

- Case 2:18-cv-13127-BWA-I\/|BN Document1-4 Filed 12/10/18 Page 36 of 43

discovery sanctions, seeking to exclude any information learned from any investigriion of the
sexual bdta'y of H.G. that was conducted in 'I`exaa, the side where H.G. was living d the time
she disclosed the abuse 'l`he defense contended that it was only on the previous Friday that the
state provided it with a Texas police report that referenced statements by H.G.'s mother md a
Texas Oflice ot` Coinmunity Services (OCS) case lite on H.G. The defense asked that any
information obtained in 'I`exas be excluded based on the stae’s lie disclosure of the evidence

'lhe state opposed the motion, a',gu“mg thri it p’ovided the defense with open file
discovery that the defense had only requested the Texas police report a week prior to trial, and
that the state obtained the report on Friday and promptly named it over to the defense2 The state
further argued that the forensic interview with I-LG. that was conducted in Texas had been turned
over to the defense as part of open file discovery The state contended thd it was unaware of any
'I`exas OCS records prior to receiving the police report. therefore none had been sought or
located

'lhe defense, the stein and the trial court then engaged in a discussion about the
appropriate course of adion. 'l`he defense again asked that the side not be allowed to use tile
evidence, and in the event that was not satisfactory to the trial court, asked that it consider
severing the counts "so that the 'I`e:ras count has no bearing on the Louisiana count.” Aod ifthd
was not satisf`actory, the defense requested a one-day rblay of trial. When the trial court asked
the reason for the proposed delay, the defense answered that it was to “ansimil'¢ie the newfound
information into [their] mse," and indicated that during that time they may be able to obtain
H.G.'s mother’s recorded intern ent.

Considering the assertions of the defense and the state, the trial court denied the request
for sanctions, m well as the request for severance The trial court indicated that they would only
be conduction voir dire that day, and on the following day they would see whether the evidence
bad been obtained 't`he trial court dated it was eB`ectively granting a recess of one day, but was
denying the motion to continue the trinl. Lsier that day, the state informed the court that it had
obtained the strlement made by H_G.'s mother and was in the process of providing it to the
defense The state also stated it had continued that Texas OCS had only “talren down are{`erral
and sent the information to Louisia\a” and that Louisiana’s OCS had no complaints or

2. The prosemticn cannot claim it provided open file disccvcy. knowing full weil the glen cr records wire net in
the liles at the Lime, md then blame the dcfmdmt fl:r failing is prove his cane P.cocrd Mggm_v vi ng§, 577 L!.§.
-_1_'»‘§‘_1 96 S\CL §§ 9‘£ L_§_rt_Zd 39_1 (‘.l§?Sof)(ltate emmet claim default where ’some cbjedive factor external to the
defense impeded counse]':r et't°or‘ta‘ to raise the ime)', Godm LKernp, 836 F,Zd l$$'l, 1569 (llrl'\ Cir. 1988);
LQY_iH_v._BBSZ lilch 1446,14$7 Cl'th Cir. l987}.

 

~ Case 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 37 of 43

investigations on file The defense then indicated it was satisfied with the discovery

On appeal, the defendant asserts that the trial court erred denying the motion to sever,
arguing that he was forced to go to trial without evidence that may have been exculpatory and
may have aided him in impeaching witnesses or undermining the medibility ot`H_G.'s testimonyl
Howevcr, at trial, the stale indicated it provided the defense with the statement by H.G.‘s inother,
and the defense indicated that it was satisfied with the discovery provided The defendant t`urther
complains about a missing OCS file, but that issue was also resolved at trial, with the state
cont`uniing that there was no 'T`exas OCS tile, and the defendant indicating it was satisfied with
the discovery provided The trial court did not abuse its discretion in denying the motion to sever
based on these evidentiz'y issues Cf. §tgte v, Allg], 95~1515 (La.App. 1 Cir. 6f28f96), 677 So.2d
709, 713, writ denied, 97-0025 (La. 10/3/97), ?01 So.Zd 192 (a motion for severance is
addressed to the sound discretion ot` the trial court and its ruling should not be disturbed on
appeal absent ashowing of an abuse ol`discretion). 1
'l`he court erred in denying defendant a one day continuance to prepare the defense were
the state did not disclose the OCS tile and the statement ot' H.G.’s motllu‘ until the dayl of
trid.

Alternatively, the defendant contends that he should have been granted a one-day
continuance to obtain the OCS file and the statement ofH.G.'s mother.3 We reiterde thd the
record reflects that the shiement was provided the defense was informed tha there was no OCS
tile, and the defense thereafter indicated it was satisfied with the discovery provided Further, as
the trial court noted, the trial's presentation of evidence did not begin until the day after the
motion was made 'll\e court of appeal finds, “when the trial began the next day, the defendant
did not urge any further objection.” Once objection had been made and denied the defendant
should not be required to continue to object The defendant did not create the problem of late
discovery the state did. Accordingly, this court should find, contra'y to the court of appeals
decision that the trial court abused its discretion in denying the motion to continuev Ci`. &nte_v.
Stricklang, 94-0025 ('La 11/1/96), 683 So.2d 218, 229 (“The decision whether to grant or refuse
a motion t`or a continuance rest within the sound discretion of the trial judge and a reviewing
court will not disturb such a determination absent a clear abuse of discretion.)
mind to continue was neither made in writing, nix t`ilcd at least seven days pri¢r to die

comnasncemmt cf trial as required by Louisiena Code of G'irninal Procedure article 'HT,'. However, an exception
to that requirement has been recognized when the grounds alleged Eor the continuance arose unexpectedly such
that the demise does not have an opportunity toprepare the written majori, and wheret.he record reflects that the

1rial judge was aware ol`the grormd upon which the motion was based and ruled thereon See State v. Simpson,
403 So.Zd 1214, 1215 112 C[A. 1981)‘, Stal.e v. Brcwn. 95-0?$3 Cl'_.u.App. lCir. 623/96). 6'»"? So.?»d 1057. 1061

5

 

- Case 2:18-cV-13127-BWA-I\/|BN Document1-4 Filed 12/10/18 Page 38 of 43

In L_J~i]j“t_e“c_l_$t_____at;eev.ll_p_t§in, 531 F.Zd 1281 (5th Cir. 1981), the Fi£th Circuit felt a
need to reiterate that a “scheduled“ trial date should never become sudi an overarching
end that il results in the erosion of the defendants right to a fair trial. lf forcing a
defendant to an early trial date substantially impairs his ability to effectively present
evidence to rebut the prosecutions case or to expeditioi.imees is far more detrimental to
our common purpose in the criminal justice system than the delay of a few days or weeks
that may be sought Id. at 1291

Even in a non»capital prosecution "a myqaic insistence upon expeditious:ness in
the face of a justifiable request l`or delay can render the right to defense with counsel an
emptyl i`onnality." United States ex rel. Martinez v. 'i`hom_a_s, 526 F.2d 750, 755 (Ind Cir.
1975) (quoling l_lng§§ v. Sar'aflte, 376 U.S. 575, 589, 84 S.Ct. 841, 849, 11 L.Ed.?.d 921
(1964)). The defendant in this instance was clearly denied the right to a fair lrial.

Claim 3.
The court cf appeal erred applying the contemporaneous objection rule to petitioners claim
that the counts should have been served because defendant was “confounded in presenting
separate defenses to each count" and fnrther, that he may have wished to invoke his
constitutional right to rema'n silent as to one count, but tedin as to the ether, in violation
of the U.S.C.A. Fitt.h, Sixth, and Fourteenth Amendments and LSA-Const. Art. 1, §§
2, 13 & 16

'Ihe court of appeal erred applying the contemporaneous objection rule to petitioners
claim thd the counts should have been severed because defendant was “conf`ou.nded in
presenting separate defenses to each count” and further, that he may have wished to invoke his
constitutional right to remain silent rs fo one count, but testify m to the other. He furth argued
that evidence as to each count would not be otherwise admissible in separate trials

'Die Supreme Court has made it clear that the “requirement. that objection be raised
contempor:uieeusly is not meant to be inflexible but is designed ‘to promote judicial

~rn

flexibility and to insure fair play. State v. Vande_rpool, 493 So.Zd 5?4,5')‘5 (La.1986).
Indeed, in Southern Central Beil Telephone Co. v. Loui§i;_qna Public Service Commission.
594 So.Zd 357 (La. 1992), ludice Cole, joined in part by Ju§ice Watsm, pointed out
that"[t]his Court has held, time and again, that the contemporaneous objection rule is not

absolute, and exceptions exist which allow errors to be raised despite the lack of

objection at triai"ld At 369(Cole,]., joined in part by Watson, J.,concurring).

Case 2:18-cV-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 39 of 43

joinder ot` the ot`fenses.” Where defense counsel did raise the issue with tile court in his alternate
remedy argument The issue was sufficiently raised for review on appeal And the lower court
erred finding otherwise

In State v. Maiinch 663 So.2d 882 (La. App. Sth Cir.1995), the court noted:

 

l~lxccption to general rule requiring that motions for continuances be in writing exists
where the circumstances producing the motion for continuance occur unexpectedly and
defense counsel has no opportunity to prepare Written motion. R.S. 14'.106, 707. The
grounds were not tully argued because of the state's late disclosure, fundamme fairness
should not allow such a rule that turns the State's late disclomre into a waiver by the
defendant
'l`he Court ot` Appeal erred finding the dcfendant's arguments are without merit.
CONCLUSION

Petitioner pnin this court issue the writ and reverse the court of appeals opinion
ai`iim\ing the conviction and sentence 'Hiereaher remand with instructions and issue
orders providing for any other relief to assure the protection of defendants fundamental
rightsl

Rosq)ectiiilly submitted on this shy of April, 2016

By:

 

Rigoberto F. Ventura
D.O.C. #701404, Walnut 3
Louisiana State Penitentiary
A.ngola, Louisiaua ?0712

 

Case 2:18-cv-13127-BWA-|\/|BN Document 1-4 Filed 12/10/18 Page 40 of 43

CERTIFlCATE OF SERVICE AND VERIFICA']'!ON OF WRITS
STATE OF LO[,JIS[ANA
'W li§"l` P`ELE(`.[ANA PARISH
t, Rigoberto F. Ventura hereby a.i¥irm and say:

l), I am the ApplicantfRelator in these proceedings and,l am soler responsible for
its contents

2). All documents annexed hereto and filed herewith are true and correct copies of
the original documents filed into the record;

3). All ot` the allegations contained in the above foregoing application for writs are
true and correct to the best ofmy lmowtodge, information and belief', and

4). l hereby certify that I have served a true copy of the foregoing pleading upon
the Hon. Warren Montgomery, District Attomey, 22 Jndiciat District, Justice Center, ?01
N. Co|umbia St._ Covington, LA 70433 via the U.S. Mail, on this day ofMay, 201 6.

 

Rigoberto F. Ventura

AFFLANT FiJR'rHER sami NAL:GH'I, this B day ofMay, 2016.

. Caee 2:18-cV-13127-BWA-I\/|BN Document1-4 Filed 12/10/18 Page 41 of 43

lN '.['HE
SUPREME COURT
S'I`ATE OF LOUISIANA

Rigoberto i‘~`. Ventura, NO.

Pe£ftz`oner;
VERSUS Filed:
N. BURL CAjN, Warden,
Lonisiana State Penitentiary”, ______`_‘m_________________wwrw_~_
STATEI OF LOUISIANA, Deputy Clerk of Court

Reapondenzs.

APPENDICES

Appendix A: 4/1 5116 Conrt of Appenl judgment NO. 2015 KA 1784

10

 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 42 of 43

APPENDIX “M”

RULING: LA. S.CT.
4/24/17

 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-4 Filed 12/10/18 Page 43 of 43

The§upreme Tuurf of file §iafe uf Ilnuisiana

STATE OF LOUISIANA
NO. 2016-KO-O945

VS.

RIGOBERTO FRAGMESIO VENTURA

IN RE: Rigoberto Fragmesio Venture; - Defendant; Applying For Writ
of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial
District Coort Div. G, No_ 513,715; to the Court of Appeal, First
Circuit, No. 2015 KA 1784;

April 24 , 2017

Denied.
JDH
BJJ
JLW
GGG
MRC
SJC

JTG

Supreme Court of Louisiana
April 24,2017

Clerk of Court
ryaqu For the Co'nr'r.

